OR§EE\§M

In the United States Court of Federal Claims

No. 15-1584€
(F`iled June 20, 2016)
NOT FOR PUBLICATION
F l LED
kkkkkk‘.£‘kkkick:?ckkkkk:£'kkkkk
JUN 2 0 2016
u.s. couHT oF
JENNIFER ROSE CLARKE, FEDEHAL CIJ\!MS

Plaintiff,
v.

THE UNITED STATES,

Defendant.

k
k
k
k
k
k
k
k
k
k
k
k

kkkkkkkkkkkkkkkkkkkkkkk

ORDER

On December 29, 2015, plaintiff Jennifer Rose Clarke, representing herself,
filed a complaint in this court, naming as defendants Lanier County Department of
Farnily and Children Services, CPS Supervisor Rhonda Fletcher, and Social
Services Case Managers Dymond Brown and Lasheena Littleton. Compl. 1{1[ 2-5.
The complaint concerns a custody dispute over Ms. Clarke’s two daughters. Id. 1111
6-24. Plaintiff alleges deprivation of civil liberties and due process, as well as
various violations of the Fourth Amendment. Id. ‘{Hl 14, 16, 20, 24. Plaintiff
requests the following relief: (1) a cease and desist order; (2) all documents with
plaintiff’s name and her children’s names, pictures, recordings, and interviews; and
(3) $5,000,000 in emotional damages for plaintiff and her children. Id. 1111 25-29.

ln response, defendant filed a motion to dismiss this case for lack of subject-
matter jurisdiction under Rule 12(b)(1) of the Rules of the Court of Federal Claims
(RCFC). Def.’s Mot. to Dismiss. at 1. Defendant raises three independent grounds
for dismissal: first, plaintiff’s failure to assert any allegation or claim against the
United States; second, plaintiff’s failure to identify a money-mandating provision or
other basis for jurisdiction; and finally, that plaintiffs claims and requests for relief
sound entirely in tort. Id. at 4. Plaintiff failed to file a response to the
government’s motion.

Under RCFC 12(b)(1), this court must dismiss claims that do not fall within
its subject-matter jurisdiction. When considering a motion to dismiss a case for lack

of subject-matter jurisdiction, courts will accept as true all factual allegations the
non-movant made and draw all reasonable inferences in the light most favorable to
that party. See Scheuer 1). Rhodes, 416 U.S. 232, 236 (1974); Pixton u. B & B
Plastics, Inc., 291 F.3d 1324, 1326 (Fed. Cir. 2002) (requiring that on a motion to
dismiss for lack of subject-matter jurisdiction this court views "the alleged facts in
the complaint as true, and if the facts reveal any reasonable basis upon which the
non-movant may prevail, dismissal is inappropriate"); CBYDesign Builders v.
United States, 105 Fed. Cl. 303, 325 (2012).

Although a pro se plaintiff’s filings are to be liberally construed, see Erickson
v. Pardus, 551 U.S. 89, 94 (2007), this lenient standard cannot save claims which
are outside this court’s jurisdiction from being dismissed. See, e.g., Henke u. United
States, 60 F.3d 795, 799 (Fed. Cir. 1995). The party invoking a court’s jurisdiction-
here, Ms. Clarke_bears the burden of establishing it and must ultimately do so by
a preponderance of the evidence. See McNutt v. Gen. Motors Acceptance Corp. of
In,d., 298 U.S. 178, 189 (1936); Reynolds v. Army & Air Force Exch. S'erv., 846 F.2d
746, 748 (Fed. Cir. 1998); Rocovich v. United States, 933 F.2d 991, 993 (Fed. Cir.

1991).

Plaintiff seems to be confused about the jurisdiction of our court. We have
the power to hear only cases brought against the United States government,
primarily money claims based on grounds other than torts. See 28 U.S.C. § 1491;
RCFC 10(a); see also Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003).
Plaintiff’s complaint contains no factual allegations concerning the United States
government, much less anything related to our subject-matter jurisdiction (such as
a federal contract or a money-mandating statute). See Smith v. United States, 709
F.3d 1114, 1116 (Fed. Cir. 2013) (holding that the Due Process Clauses of both Fifth
and the Fourteenth Amendments are not money-mandating); Brown v. United
States, 105 F.3d 621, 623-24 (Fed. Cir. 1997) (holding that the Fourth Amendment
is not money-mandating). l\/loreover, Ms. Clarke seeks monetary and injunctive
relief based on tort, which is not within our power to grant because the Tucker Act

expressly limits our jurisdiction to "cases not sounding in tort." 28 U.S.C. §
1491(a)(1); see also Sellers v. United States, 110 Fed. Cl. 62, 66 (2013).

For the foregoing reasons, the Court GRANTS defendant’s motion to dismiss
this case for lack of subject-matter jurisdiction pursuant to RCFC 12(b)(1). The
Clerk shall close the case.

IT IS SO ORDERED.